Citation Nr: 1825049	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

2. Entitlement to a compensable rating for headaches.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1956 to September 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a TBI, rated 0 percent, effective September 28, 2010.  In October 2013, a Travel Board hearing was held before the undersigned, a transcript of the hearing is in the record.  A February 2015 rating decision increased the rating for TBI to 10 percent, effective September 28, 2010.  In December 2013 and August 2015, the Board remanded the claims for additional development.  In March 2018, the Board vacated an October 2017 Board decision that denied a rating in excess of 10 percent for the TBI and entitlement to a TDIU rating.

The February 2015 rating decision also granted service connection for headaches, separately rated 0 percent, effective September 28, 2010.  The Veteran filed a notice of disagreement (NOD) with the rating assigned for the headaches in August 2015, but a statement of the case (SOC) in the matter has not been issued .

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





REMAND

As noted in the Introduction, the February 2015 rating decision granted service connection for headaches and assigned a separate, 0 percent rating, effective September 28, 2010.  Notice of the decision was mailed to the Veteran in June 2015, and he filed a NOD with the rating assigned for the headaches in August 2015.  Rather than issuing a SOC as required under 38 C.F.R. § 19.26, the AOJ readjudicated the matter in a December 2016 supplemental SOC (SSOC) in violation of 38 C.F.R. § 19.31, which states that in no case will a SSOC be used to respond to a NOD on newly appealed issues that were not addressed in a SOC.  When such occurs, the Board must remand the case for issuance of a SOC.  38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran is advised that the matter of the rating for the service-connected headaches is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.  

The Veteran filed a claim for an increased rating for his headaches and for service connection for disabilities secondary to the service-connected TBI in March 2018.  In response, the AOJ has ordered a number of examinations, including a headache and TBI examination, to be scheduled.  As a TBI examination is pending, appellate consideration of the matter of the rating for the TBI must be deferred.  

On remand, updated records of VA or private treatment the Veteran has received for the TBI and its residuals should be sought as they may contain pertinent information (and VA records are constructively of record).

The matter of entitlement to a TDIU rating is inextricably intertwined with the other issues remaining on appeal.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The AOJ should review the record and issue an appropriate SOC addressing the claim seeking an increased rating for the headache disability.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, this matter should be returned to the Board.

2. The AOJ should secure for association with the record updated (all outstanding) records of VA evaluations and treatment the Veteran has received for the TBI and its residuals, including the reports of the examinations held in response to the March 2018 exam scheduling request.  If such examinations have not been scheduled, the AOJ should arrange for them to be scheduled.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

The AOJ should also advise the Veteran that updated records of all of his private evaluations and treatment for the TBI and its residuals may contain pertinent information, and ask him to provide identifying information and authorizations for VA to secure records of the evaluations and treatment.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

3. The AOJ should thereafter arrange for any further development suggested by the evidence received then review the entire record and readjudicate the claims (TDIU following all further development needed, and in light of the determinations  on the other issues).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

